Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

The response filed on 01/22/2021 has been entered and made of record.

The application has been amended as follows: 
Claims 5, 6, and 8-20 are canceled.
Claims 1-4, 7, and 21-35 are pending.



REASON FOR ALLOWANCE




The claimed invention is a method/an apparatus to construct a triangular prediction mode (TPM) candidate list of a current coding block. Independent claims 1 and 27 comprise the distinct limitations (emphasis added):  “receiving a first syntax element in a bitstream indicating a difference between a first maximum allowed number of triangular prediction mode (TPM) candidates of a TPM applied to a first set of coding blocks and a second maximum allowed number of merge candidates in a merge mode applicable to a current coding block; deriving the first maximum allowed number of TPM candidates based on the 




Prior arts were found and applied in the prior action[s]. See the last Office Action[s] and Notice of References Cited in the Office Action[s]. None of the prior arts of the record explicitly teach the said limitations.



	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-4, 7, and 21-35 are allowed.




CONTACT


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/

Primary Examiner, Art Unit 2488